EXHIBIT B
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 TOLEDO DIVISION

ADIA A. WASHINGTON            )
                              )
          Plaintiff,          )                     CASE NO.: 18-cv-02008
                              )
     v.                       )                     THE HONORABLE
                              )                     JAMES G. CARR
WEINBERG MEDIATION GROUP, LLC )                     UNITED STATES DISTRICT JUDGE
JTM CAPITAL MANAGEMENT, LLC   )
                              )                     THE HONORABLE
          Defendants.         )                     JAMES R. KNEPP, II
                              )                     UNITED STATES MAGISTRATE JUDGE


               DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S
          RESPONSE TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

       Defendant JTM Capital Management, LLC (“JTM”) for its response to Plaintiff’s

Interrogatories herein, alleges upon information and/or knowledge and/or belief:

                                             RESPONSES

       Defendant is required to provide a written response to the following interrogatories:

       1.     State the name, address and title of each and every party or individual providing
any information or documents with respect to the answers to these Interrogatories, Requests to
Produce, and Requests to Admit.

       Response:       Michael Hyla, Vice President of Compliance, may have assisted in

responding to the subject Interrogatories.


        2.     Please identify by name, case number, and jurisdiction, any and all cases where
Defendant has been found to have violated and/or has been alleged to have violated the Fair Debt
Collection Practices Act (“FDCPA”) or where Defendant settled an FDCPA violation or alleged
violation by way of payment of any United States currency. This question relates to any such
actions taken within five (5) years of the date of the filing of the underlying lawsuit.

       Response:       Defendant objects to this Interrogatory as it seeks information outside the

allegations of the Complaint and not related to the proportional needs of the case. Specifically,
the Fair Debt Collection Practices Act is a strict liability statute and whether Defendant has been

named in prior litigation has no bearing on whether Defendant violated the Fair Debt Collection

Practices Act herein. See Stanecki v. Turning Point Capital, Inc., 2013 WL 1966917 (D. Co. May

13, 2013). In addition, this Interrogatory is overly broad as to time. Finally, the information

requested is confidential that would preclude Defendant from discussing same.


        3.   State the name, address, title, and job description of each of Your employee(s)
who had oversight of or otherwise controlled the creation of the Collection Letter(s) sent to
Plaintiff.

        Response:      Defendant has never sent any written communication to Plaintiff.


       4.      State the name, address, title, and job description of each individual who
authorizes or approves the content, nature, and/or structure of the Collection Letter(s) sent in
connection with debts said to be owed to You.

        Response:      Defendant has never sent any written communication to Plaintiff.

Defendant does not send written communication to consumers.


       5.     Identify the nature of Your role in creating or otherwise controlling the
information contained in the Collection Letter(s) sent to Plaintiff.

        Response:      Defendant has never sent any written communication to Plaintiff.


        6.      Identify the nature of Your role as it relates to sending of the Collection Letter(s)
to Plaintiff.

        Response:      Defendant has never sent any written communication to Plaintiff.


        7.     Please state the number of Collection Letters You have sent, caused to be sent, or
have otherwise directed a third party to send in connection with account(s) owed to you, to any
accounts that You own, service, or upon which You were collecting or attempting to collect a
debt, during the relevant time period.

        Response:      Defendant does not send letters to consumers.




                                                  2
       8.      Please state in detail the transactions and/or any and all agreements relating to
Your acquisition of the rights to collect upon the subject debt.

        Response:      Defendant acquired the subject debt from Total Card on or about May 18,

2017.


        9.       Please list any and all agreements, assignments, and/or insurance policies that
You have in place either to indemnify/insure or be indemnified/insured for Your activities
relating to Plaintiff, including but not limited to all agreements by and between You and any
third parties relating to the instant matter.

        Response:      Defendant does not have insurance coverage for allegations in the

Complaint.


       10.    Identify any system, computer software, application, or other form of technology
used by You or any third parties to generate the Collection Letters sent to Plaintiff.

        Response:      Defendant has never sent written communication to Plaintiff.


        11.    To the extent not previously done, identify all documents relevant, related to, or
reflecting any aspect of any efforts undertaken by You to collect any debt(s) from Plaintiff, or to
any debt(s) purportedly owed by Plaintiff to You.

        Response:      Defendant has not taken any steps to collect on the subject debt from

Plaintiff.


       12.  Identify the nature of Your relationship to co-defendant Weinberg Mediation
Group, LLC.

        Response:      Defendant contracted with third party Weinberg Mediation Group, LLC

for the collection debts.


       13.    State the name, title or position, address and phone number of each and every
witness that Defendant plans to call to testify at trial in this case and state the substance of the
testimony expected from each witness.

        Response:      At this juncture, Defendant is unsure who it will call as a witness at trial.

Defendant reserves the right to supplement this response.

                                                 3
       14.     Explain the basis for any claim that any violation alleged in the complaint was
unintentional and resulted from a bona fide error notwithstanding the maintenance of procedures
reasonably adapted to avoid such error. Identify what procedures are maintained and how they
are adapted to avoid the matters complained of.

       Response:     Defendant withdraws its affirmative defense related to bona fide error.


       15.   Identify the individuals working for co-defendant Weinberg Mediation Group,
LLC that You have dealt with or spoken with in connection with Your utilization of Weinberg
Mediation Group, LLC to collect upon debts owed to You.

       Response:     Defendant has spoken with Jerry VerHagen, the owner of Weinberg

Mediation Group, LLC.


        16.     Identify how long You have used Weinberg Mediation Group, LLC’s debt
collection services.

       Response:     Upon information and belief, Defendant first contracted with third party

Weinberg Mediation Group, LLC in or about October 2016. On or about January 20, 2019,

Defendant ceased conducting business with Weinberg Mediation Group, LLC.


Dated: August 13, 2019

                                           Respectfully submitted by:

                                           s/ Michael J. Palumbo
                                           ________________________
                                           Michael J. Palumbo, Esquire
                                           Ohio Attorney Registration #0081718
                                           Anthony J. Gingo, Esquire
                                           Ohio Attorney Registration #0085669
                                           Gingo Palumbo Law Group LLC
                                           Summit One
                                           4700 Rockside Road, Suite 440
                                           Independence, Ohio 44131
                                           Telephone: (216) 503-9512
                                           Facsimile: (888) 827-0855
                                           E-Mails:       michael@gplawllc.com
                                                          anthony@gplawllc.com

                                           Counsel for JTM Capital Management, LLC

                                              4
                                CERTIFICATE OF SERVICE

       I, Michael J. Palumbo, one of the attorneys for Defendant, JTM Capital Management,
LLC, do certify that a true and accurate copy of Defendant JTM Capital Management, LLC’s
Responses and Objections to Plaintiff’s Interrogatories was served on August 13, 2019 via email
United States regular mail, postage prepaid, upon the following:

       Nathan C. Volheim, Esquire
       Sulaiman Law Group, Ltd.
       2500 South Highland Ave., Suite 200
       Lombard, IL 60148
       Counsel for Plaintiff

                                           s/ Michael J. Palumbo

                                           Michael J. Palumbo, Esquire
                                           Anthony J. Gingo, Esquire
                                           Counsel for JTM Capital Management, LLC




                                              5
